Citation Nr: 0513050	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  00-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative arthritis of the lumbar spine with 
limitation of motion, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the thoracic spine with pain on motion, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1985 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO granted a 40 percent evaluation for 
low back strain with degenerative arthritis of the lumbar 
spine with limitation of motion effective from September 22, 
1997.  The RO also confirmed and continued a 10 percent 
evaluation for degenerative arthritis of the thoracic spine 
with pain on motion and denied entitlement to a TDIU.

The Board issued a decision in May 2001 wherein the claims of 
increased evaluations for low back strain with degenerative 
arthritis of the lumbar spine and degenerative arthritis of 
the thoracic spine were denied.  The issue of entitlement to 
a TDIU was remanded to the RO for additional development and 
readjudication.

The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The CAVC did not address the merits of the remanded TDIU 
rating claim because no final Board decision had been entered 
with respect to that claim and it was not, therefore, 
properly before the CAVC.  See 38 U.S.C.A. § 7252(a); Howard 
v. Gober, 220 F. 3d 1341, 1344 (Fed. Cir. 2000); see also 38 
C.F.R. § 20.1100(b) (2004).

In February 2003, the CAVC issued an Order wherein the 
Board's decision was vacated and the matter was remanded for 
further adjudication consistent with the opinion.

When this matter was last before the Board in October 2003, 
it was remanded to the RO for further development and 
readjudication.  Subsequent to that remand, the veteran's 
claims file was transferred to the RO in Portland, Oregon.  
In August 2004, two supplemental statements of the case were 
issued by the RO, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's lumbar spine disorder is manifested by X- 
ray evidence of arthritis, limitation of lumbar spine motion, 
and complaints of tenderness and pain, but without an 
established diagnosis of intervertebral disc syndrome or 
evidence of radiculopathy or other neurologic deficit.

3.  The veteran's thoracic spine disorder is manifested by no 
more than X-ray evidence of mild degenerative arthritic 
changes and limitation of motion with pain.

4.  The veteran's service-connected lumbar spine disorder is 
evaluated as 40 percent disabling.  His service-connected 
thoracic spine disorder is evaluated as 10 percent disabling.  
They arise from common etiology or accident.  They are his 
only service-connected disorders.  

5.  The veteran's service-connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
all types of substantially gainful employment, consistent 
with his education and employment background.  

6.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1. The criteria to warrant an evaluation in excess of 40 
percent for service-connected low back strain with 
degenerative arthritis of the lumbar spine with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5292, 5295 
(prior to Sept. 26, 2003); Diagnostic Code 5242 (effective 
Sept. 26, 2003).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the thoracic 
spine with pain on motion have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5291 
(prior to Sept. 26, 2003); Diagnostic Code 5242 (effective 
Sept. 26, 2003).

3.  A total rating on the basis of individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341(a), and Part 4, § 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revises VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that 38 U.S.C.A. § 5103(a), 
as amended by the VCAA, and 38 C.F.R. § 3.159(b), as amended, 
which pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete application, 
apply to those claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
increased rating and TDIU claims appeared substantially 
complete on their face.  The veteran clearly identified the 
disabilities in question and the benefits sought.  Further, 
he referenced the bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
November 1999 rating decision, March 2000 statement of the 
case, May 2001 Board decision and remand, March 2003 rating 
decision, October 2003 Board remand, April 2004 letter from 
the RO explaining the VCAA, and August 2004 supplemental 
statements of the case.  

The October 2003 Board remand, April 2004 letter from the RO 
explaining the VCAA, and August 2004 supplemental statements 
of the case specifically provided the veteran with notice of 
the VCAA and explained the respective rights and 
responsibilities under the VCAA.  It was further noted in the 
foregoing documents that what was lacking was evidence that 
the veteran's service-connected disabilities were more severe 
than contemplated by the ratings assigned, and that they 
alone rendered him unemployable.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or made exhaustive efforts to obtain the veteran's VA 
treatment records and private treatment records as they were 
identified by him.  

The veteran reported treatment solely by VA, including the 
Prescott, Arizona, VA Medical Center (VAMC), and the Roseburg 
VAMC, and these records were obtained.  Service medical 
records are also on file.  Records from the Social Security 
Administration (SSA) have been associated with the claims 
file.  

Following the now-vacated 2001 Board decision, the veteran 
was provided additional notice of the type of evidence needed 
to advance his claims, and was given several opportunities to 
identify that evidence.  These notices were provided to both 
the veteran and his attorney.  

With respect to the duty to assist the veteran in the 
development of his claims, the CAVC pointed out in its 
February 2003 decision, that VA had failed to obtain 
treatment records from a health care provider specifically 
identified by the veteran as "YRMC," and failed to provide 
an adequate statement of reasons and bases as to why those 
records were not obtained.  

In April 2004, the veteran directed a statement to the RO 
that indicated that he had not seen any other doctors other 
than at VA Medical Centers, and that there was no other proof 
of his claims other than SSA records.  The veteran also 
indicated that when he had made reference to treatment at the 
"YRMC," he was actually referring to the Prescott, Arizona, 
VAMC.  It is noted that copies of the veteran's treatment 
records from Prescott, Arizona, VAMC have been obtained.  

Essentially, the veteran has not identified or authorized the 
release of any other medical records pertaining to his 
claims.  Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(2004).

There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the October 2003 Board remand, the April 2004 
letter from the RO, and the August 2004 supplemental 
statements of the case, the veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  

The veteran was further advised of this information - 
including specifically the duties of the RO where federal 
records are concerned - in these documents.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Multiple VA examinations have been conducted which have 
specifically addressed the severity of the veteran's service-
connected spinal disabilities, and the effect of those 
service-connected disabilities on his ability to work.  The 
most recent VA examination was conducted in February 2003 
pursuant to the Board's May 2001 remand.

Because multiple examinations have provided specific opinions 
concerning the severity of the veteran's service-connected 
back disabilities and their effect on his employability, the 
Board concludes that such examinations are adequate for the 
purpose of making a determination as to the ratings to be 
assigned, and as to whether a TDIU evaluation is warranted in 
this case.  Furthermore, the veteran and his attorney have 
made no contentions, and subsequent medical evidence does not 
indicate, that the severity of the veteran's back disorders 
have changed in such a manner as to require the scheduling of 
another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002).

It is important to clarify at this juncture that the 
principle purpose of the Board's October 2003 remand was to 
adhere to the directives of the Order of the CAVC in February 
2003.  To that end, the Board remand requested that the RO 
send to the veteran a letter that would provide him with 
notice of the provisions of the VCAA and its effect upon the 
development of his claim, including the type of evidence that 
would be helpful to his claim, and which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  A letter was sent in April 2004 that clearly complied 
with the directives of the Board set out in the October 2003 
remand.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the April 2004 letter from the 
RO.  This letter did not indicate that the veteran was 
limited to 30 days to respond.  Instead, it indicated that 
the veteran had 60 days to respond.  It is most significant 
to note, however, that almost one year transpired since that 
time, and that further development was initiated following 
the end of the 60 day period.  It is also significant to note 
that there has been no indication of the existence of 
additional outstanding pertinent evidence, and the veteran 
has not indicated otherwise.  In fact, in the statement 
submitted in response to the April 2004 letter from the RO, 
the veteran indicated that he had only received treatment 
from VA and through the SSA, and that those records had all 
been obtained.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than one year to respond to that VCAA notice, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that there is a CAVC decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) that must be addressed.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received prior to the November 1999 rating decision that 
constituted the RO's initial denial of the veteran's claims 
for increased ratings and for TDIU.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Further, SSOCs in August 2004 
reconsidered the issues on appeal prior to return of the case 
to the Board.

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the April 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

Factual Background

The veteran submitted a claim in September 1997 seeking an 
increased schedular rating for service-connected lumbar spine 
and thoracic spine disabilities on the basis that these 
conditions had increased in severity.

By way of history, the veteran's original claim was received 
in April 1987.  Service medical records show no record of an 
injury to his spine during service.  He reportedly developed 
gradual pain in the upper lumbar region and lower thoracic 
paravertebral area in September and October of 1985.  A 
February 1986 X-ray report noted degenerative changes of the 
lower thoracic and upper lumbar spine with sclerotic 
irregular surfaces and a Schmorl's node in the inferior 
surface of T-12.  There also was probably an "old" 
compression fracture of the anterior superior surface of L-4.  
The report of an October 1986 Medical Board evaluation 
indicates that the veteran had no radicular symptoms.  
Reportedly, X-rays of the lumbosacral spine showed mild 
degenerative osteoarthritis involving the lower thoracic and 
upper lumbar spine, and the anterosuperior angle of the L4 
vertebral body appeared crumbled, thought possibly to 
represent the sequelae of an "old injury."  The diagnosis was 
mechanical back pain with chronic back strain and mild 
degenerative joint disease with evidence of old trauma 
involving the body of L4.  The veteran was separated from 
service and received disability severance pay.  The report of 
a June 1987 VA examination shows a diagnosis of chronic back 
strain of the lumbar area.  A June 1987 X-ray report reflects 
that the anterior/superior corner of the body of L4 had a 
beveled margin and two small sections of bone adjacent to the 
defect, attributed to undermining by a Schmorl's node.  In 
addition, it was reported that there were no signs of 
ankylosing spondylitis.  The RO granted service connection 
for chronic back strain with degenerative joint disease in 
September 1987 and assigned a 10 percent evaluation effective 
from March 1987 under Diagnostic Code (DC) 5295.

When the veteran was afforded a VA examination of his back in 
August 1989, the diagnoses were chronic back strain and 
chronic psychophysiologic problem characterized by an 
attitude of chronic invalidism and dependency.

In a November 1989 rating decision, after review of VA 
medical treatment records and the report of a VA examination 
in August 1989, the RO assigned a 20 percent disability 
evaluation effective from June 1989 for chronic low back 
strain with degenerative arthritis of thoracic, lumbar spine.

In a November 1991 rating decision the RO confirmed and 
continued the 20 percent evaluation after consideration of a 
November 1991 VA examination report showing evidence of 
muscle spasm.

After another review of the November 1991 VA examination 
report, a follow-up examination in April 1992 and a May 1992 
EMG test report showing an essentially normal study, the RO 
in a July 1992 rating decision assigned separate evaluations 
for the lumbar and thoracic segments of the spine.  The RO 
assigned a 20 percent evaluation under DC 5295-5292 for 
degenerative joint disease of the lumbosacral spine based on 
no more than moderate limitation of motion effective from 
November 1991 and a 10 percent evaluation under DC 5003 for 
degenerative arthritis of thoracic spine with pain on motion 
effective from November 1991.  The combined evaluation was 
increased from 20 percent to 30 percent effective from 
November 1991.

In December 1994 a request was received from Social Security 
Administration for records as the veteran was seeking 
disability benefits under the provisions of the Social 
Security Act.

The veteran was afforded a VA examination in January 1995.  
He complained in part of leg pain and reported that he had 
worked up until 5 months earlier although every year he had 
had to take a week or two off due to back pain.  Examination 
revealed that reflexes were active and equal bilaterally, 
that power was 5/5 throughout, and that the veteran had 
normal sensation and could stand on his heels and toes, and 
perform deep knee bends.  There were no radicular symptoms on 
straight leg raising.  He had an antalgic gait.  The 
impression included low back pain with radicular symptoms and 
symptoms of neurogenic claudication but without any objective 
evidence of radiculopathy or myelopathy on examination.  He 
was hospitalized for rehabilitation therapy for approximately 
two weeks from late February to early March 1995 because of 
complaints of chronic back pain.  After review of these 
reports, the RO confirmed and continued the rating 
evaluations in a July 1995 rating decision.

There is of record VA Vocational and Rehabilitation 
Counseling Records dated in 
February 1995 and March 1995 that detail the veteran's 
vocational rehabilitation plan.  The reports noted that the 
veteran has a high school level formal education, and that he 
had completed three to four semesters at a Community College 
where he majored in computer science and accounting.  The 
reports note that the veteran's background was primarily in 
production control and helicopter electronics repair.  The 
counselor recommended that the veteran be encouraged to look 
into work that would place more of an emphasis upon computer 
applications such as inventory control since he would no 
longer be involved in heavy strenuous activities.  

Additional VA treatment records reflect that in May 1996 the 
veteran was seen at the emergency room at Boise VAMC for a 
complaint of increased back pain of two weeks duration.  The 
veteran reported that he was not working and was staying home 
taking care of his kids.  He had not been wearing a lumbar 
corset.  There was tenderness of the lumbosacral spine noted 
on examination.  The diagnosis was question of degenerative 
joint disease and question of radiculopathy from L5-S1. He 
was discharged to home in good condition.  The plan was for a 
CT scan to be performed and an appointment set up at the 
clinic.  After the veteran did not show up for scheduled 
appointments he was discharged from the clinic.

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in May 1996.  It was noted that 
he had last worked at a True Value Hardware warehouse where 
he did fairly heavy lifting.  Examination revealed tenderness 
to percussion of the back and muscle spasm.  The examiner 
observed that the veteran undressed with difficulty and got 
on and off the examining table with marked antalgic 
maneuvering.  Straight leg raising was to 65 degrees on the 
right and 70 degrees on the left.  Range of motion was 
lateral flexion of 25 degrees, rotation of 20 degrees, 
posterior extension of 25 degrees and anterior flexion of 30 
degrees.  The examiner noted that the veteran had good 
patellar reflexes but that the right Achilles was slightly 
less brisk than the left.  A May 1996 X-ray report shows that 
the thoracic spine was without significant abnormality and 
that there were deformity and slight wedging of the L4 
segment along the anterior superior margin considered 
probably from old trauma.  Reportedly, the disc height at L3-
4 appeared slightly reduced; however, the spine appeared to 
be in normal alignment.  The clinical impression of the 
examination was degenerative joint disease of the spine.

In May 1996, the RO confirmed and continued the 20 percent 
disability evaluation for low back strain, degenerative 
arthritis of the lumbar spine and the 10 percent disability 
evaluation for degenerative arthritis with painful motion of 
the thoracic spine.

Records secured from the Kingman VA Clinic show that the 
veteran was seen in March 1998 for refill of his medications.  
The entry shows that back spasm and guarding were noted but 
there was no wasting and the toe/heel stand was okay.  In 
July 1998 the veteran was seen for back problems and 
unrelated disorders.  The veteran reported that his back pain 
had remained stable.  He reported occasional pain and spasm 
of left upper extremity, but a neurological examination 
failed to reveal anything significant.  The treatment records 
dated in 1999 show that the veteran obtained refills for 
narcotic pain relievers.

In April 1999, the veteran was notified that he would be 
scheduled for a VA examination to evaluate his disability.  
The veteran was also informed that if he had received recent 
treatment at a VA medical facility, he should notify the RO 
as to the date and place of treatment and a report of his 
treatment would be obtained.  Also in April 1999, the RO 
requested the veteran's vocational rehabilitation counseling 
records for review with his claim.

The veteran was afforded a C&P examination of the spine in 
August 1999 and the examiner stated that the claims file was 
reviewed.  The veteran reported having pain radiating up 
toward the shoulder blades and denied radiating lower 
extremity pain or paresthesias.  The veteran mentioned that 
he had pain in the buttocks after walking too much or sitting 
too long, and that if he coughed hard, the pain in his lower 
back increased.  The examiner observed that the veteran was 
wearing a soft brace for his lower back.  The veteran 
reported no history of an actual injury to his spine and that 
the onset of low back pain began about 1985 and was gradual.

The August 1999 examination revealed tenderness of the lower 
thoracic and lumbar spine regions bilaterally and pain on 
percussion in the midline of the thoracic and lumbar spine 
regions.  The examiner found no muscle spasm anywhere.  The 
deep tendon reflexes were 2+ and symmetric bilaterally.  The 
sensory examination to pinwheel testing was normal throughout 
both lower extremities.  On right straight leg raising the 
veteran complained of some low backache at 90 degrees and on 
left straight leg raising he complained of slight low 
backache at 80 degrees.  The range of motion findings for the 
thoracolumbar spine were flexion of 45 degrees, extension of 
20-25 degrees, and side bending right and left of 25 degrees 
each with come complaint of pain at the terminal degrees of 
motion.

The August 1999 VA examiner stated that the veteran did not 
have any degenerative arthritis of the lumbar spine.  It was 
noted that the X-ray evidence reported in January 1995 was of 
an old compression fracture at the anterior superior aspect 
of L4, although the veteran did not report an injury at any 
time.  The current diagnostic impression was low back strain 
of undetermined etiology.  The examiner further stated that 
there was some indication, based on the Waddell-type tests 
performed, that the veteran's symptomatology was exaggerated.  
The examiner commented that the functional impairment with 
respect to the various factors was mild but could not be 
stated in terms of degrees of additional loss due to the 
subjective nature of the factors.

The August 1999 X-ray report shows that there were mild 
degenerative arthritic changes in the thoracic region 
characterized by the presence of small, marginal osteophytes.  
There was minimal anterior tapering of T11, T12, and L1, 
which did not appear to be acute.  A deformity of the 
anterosuperior corner of L4 appeared to the radiologist to be 
the result of old trauma and thought not to be acute.  There 
were degenerative changes in the lumbar region characterized 
by marginal osteophytes.  The disc spaces were adequately 
maintained and the spinous and transverse processes were 
intact.  The VA examiner indicated the X-ray report was 
reviewed in September 1999.

A Compensation and Pension Social Work Report was completed 
in September 1999.  The social worker observed that the 
veteran wore a back brace, was obviously in a great deal of 
pain, and was unable to get comfortable during the interview.  
The veteran reported that after receiving a medical discharge 
from service he worked delivering pizzas and then at a 
hardware distribution center.  He reported being forced to 
leave because of the cumulative lost time and the fact that 
he injured his back severely.  He then worked a series of 
small jobs to make ends meet.  The social worker noted that 
the veteran presented as a person who, because of constant 
pain, was seriously impaired and that he should be considered 
unemployable by any definition of the term.  In addition, the 
social worker noted that the veteran was unable to sit or 
stand for any period and unable to walk more than short 
distances.  The social worker commented that the veteran was 
heard groaning in the hallway long before he reached the 
office, although the total distance was less than 50 yards.  
The social worker opined that the veteran's health had been 
seriously compromised as a result of his military service.  
The global assessment of functioning (GAF) score assigned was 
40, both for the current level and the highest of the 
previous year.

In a rating decision in November 1999, the RO assigned a 40 
percent evaluation for low back strain with degenerative 
arthritis of the lumbar spine with limitation of motion 
effective from September 1997 and confirmed and continued a 
10 percent evaluation for degenerative arthritis of the 
thoracic spine with pain on motion.

In the veteran's notice of disagreement to all the issues 
that were received in December 1999 the veteran claimed that 
he was entitled to a higher rating than 40 percent.  A 
statement of the case was issued in March 2000.  In the 
veteran's substantive appeal received in June 2000, he stated 
that he was seeking an increased schedular rating for his 
service-connected back disabilities and an individual 
unemployability rating.  In addition, the veteran claimed 
that the RO failed to fulfill its statutory duty to assist 
him with his claim, and failed to consider all the relevant 
statutes and regulations in deciding his claim.

In September 2001, the veteran's Social Security 
Administration (SSA) records were associated with the claims 
file.  These records document that the veteran was found 
disabled for SSA purposes, effective from June 1999.  The 
primary diagnosis for this finding was listed as major 
depression.  The secondary diagnosis was degenerative disc 
disease of the lumbar spine with chronic back pain.  These 
records contain a psychiatric examination report, dated in 
December 1999, that shows a Diagnoses on Axis I of major 
depression, chronic with severe symptoms.  The GAF on Axis V 
was 32.  The examiner noted that the veteran was too 
depressed to hold a job or function at a minimal level.  

The veteran underwent VA spine examination in February 2003 
for the purpose of an assessment of his service-connected 
back disorders on his ability to work.  The claims file was 
available for the examiner and it was reviewed.  Upon 
examination, the veteran was mildly overweight with average 
muscle condition.  The veteran did not limp.  He was wearing 
a back corset, but took it off for the examination.  

The veteran was able to rise on the toes and heels.  He could 
flex forward and reach to the tibia.  Percussion of the 
flexed spine was very bothersome to the entire thoracic and 
lumbar spine.  Legs were equal in length.  Back motion 
allowed flexion to 30 degrees, extension to 5 degrees, 
rotation to 10 and 10 degrees, and lateral bending to 15 and 
10 degrees.  In sitting position, rotation improved to 30 and 
30 degrees.  There were complaints of severe pain with these 
movements, and the veteran was reminded not to hurt himself.  
There was guarding of movement to minimize pain.  Alignment 
of the spine was very good.  Chest expansion was normal at 
two inches.  

Reflexes were normal at the knees and ankles.  Extensor 
muscles and sensation were normal at lower legs and feet.  
Calf circumference was equal.  Straight leg raising was 
limited to 60 degrees bilaterally by back pain.  Dorsiflexion 
of the foot in this position gave some worsening of the pain.  

In terms of X-ray studies, the report of the February 2003 
examination noted that a report dated in August 1999 stated 
that there was disc degeneration in the thoracic and lumbar 
spine, and the L4 vertebra had a moderate structural defect.  

Following examination, the assessment of the back was that 
the veteran had a history of pain starting in the military 
and continuing since.  It was noted that back pain was 
totally low back in the military, with upper back pain 
starting in the early 1990s.  Continued back pain was 
diagnosed as chronic muscular strain superimposed on 
degenerative instability and also some structural instability 
at L4 vertebra.  The examiner noted that the defect at L4 was 
probably juvenile epiphysitis.  The examiner stated that 
lumbar nerve roots were probably okay.  Associated lower 
extremity symptoms were described by the examiner as mostly 
at the hip and thigh and were diagnosed as referred 
discomfort from the back, plus some muscular strain symptoms.  
The examiner noted that back pain was probably worsened by 
chronic tension and/or depression.  The prognosis was the 
continuance of bothersome back pain.   The examiner noted 
that the present conservative treatment was reasonable, but 
that the veteran needed to be careful with his activities.  

The February 2003 VA examiner commented that the claims file 
was available and reviewed.  The examiner also commented that 
the veteran's subjective symptoms were represented by 
decreasing flexion of the back by 15 degrees, and flare-up 
problems were represented by decreasing flexion of the back 
by 10 degrees.  

In terms of the veteran's ability to work, the examiner noted 
that the veteran had become a very poor candidate for the 
heavier types of work, and that the veteran needs to be in 
very light types of work that needs to be mostly sitting.  
The examiner noted that the veteran needs to change positions 
frequently as needed for comfort, and needs to lay down 
occasionally for additional comfort.  

The examiner commented further that the veteran has both 
objective and subjective evidence of difficulty, and that the 
veteran's description of pain problems and his patterns are 
typical for his subjective symptoms; the examiner did not 
doubt that he had them.  Finally, the examiner noted further 
that the veteran has some of the signs and symptoms of 
fibromyalgia.  

In April 2003, the veteran's case was referred to the 
Director of the Compensation and Pension Service (Director) 
under 38 C.F.R. § 4.16 (2004), for purposes of making a 
determination as to whether the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Director 
found that SSA disability was originally denied when the 
veteran's back condition was the basis for the claim, but was 
approved when his non-service connected depression was 
included; that vocational testing and counseling in 1995 
resulted in fair to good prognosis for rehabilitation; that 
the veteran's employability had not been limited by extensive 
periods of hospitalization; that the 2003 VA examiner noted 
that work was possible; and that recent outpatient records 
showed significant improvement in the veteran's ability to 
walk.  Based upon these findings, the Director found that an 
extra-schedular consideration for unemployability was not 
warranted in that the veteran was not found to be unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected disabilities.  

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for DC 5293, for intervertebral disc syndrome, were 
amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was 
effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under the old version of Diagnostic Code 5291, moderate or 
severe limitation of motion of the dorsal spine warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(prior to Sept. 26, 2003).

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the 
Spine provide that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment .

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Prior to September 26, 2003, ankylosis (complete bony 
fixation) of the dorsal spine at a favorable angle warrants a 
20 percent evaluation.  Ankylosis of the dorsal spine at an 
unfavorable angle warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5288.

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2004).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).

Analysis

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 23, 2002, and September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  If a revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version(s) 
of the regulation for the period prior to the effective date 
of the change.

Low Back Strain

This appeal commenced when the evaluation for the veteran's 
low back disability was 20 percent.  To the extent that he 
claimed he was worse, the RO agreed and granted a 40 percent 
evaluation under Diagnostic Code 5295 for low back strain 
with degenerative arthritis of the lumbar spine and 
limitation of motion, effective from September 22, 1997.  The 
veteran continued his appeal claiming that his condition was 
more severe.  Clearly, the veteran is competent to allege 
that he is worse, and that he has functional impairment.  
However, the Board must also consider the evidence created by 
competent professionals in deciding the appeal.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2004).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

In this case the 40 percent evaluation currently in effect is 
the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292, and 
in excess of the maximum allowable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004) pertaining to arthritis, 
in the absence of compensable limitation of motion.

As detailed above, during the course of the veteran's appeal, 
regulations had undergone significant changes as to how the 
veteran's lumbar disability, characterized as lumbar strain 
with degenerative changes, is evaluated.  Prior to September 
26, 2003 under diagnostic code 5295 for lumbar strain, the 
rating schedule provides no more than a 40 percent 
evaluation.  If evaluated under the criteria for lumbar spine 
severe limitation of motion, diagnostic code 5292, the rating 
schedule still provides for no more than a 40 percent 
evaluation unless there is demonstrable deformity of a 
vertebra from fracture, something the evidence does not show.  
Although there have been X-ray findings suggesting a fracture 
of L4, a longitudinal review of the evidence shows that the 
veteran has never claimed and the evidence does not show 
trauma to the low back during service.  X-rays in February 
1986 showed L4 findings interpreted as probably representing 
an old compression fracture, although the veteran had been in 
service for less than a year at that time.  Significantly, 
the VA physician who examined the veteran in February 2003, 
characterized the defect at L4 as probably from juvenile 
epiphysitis.  The possibility of a fracture as an origin was 
not mentioned.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2004), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a disability evaluation higher than the assigned 40 
percent.  The claims file contains competent and probative 
evidence that the veteran retains motion in his spine.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the veteran's 
lumbar spine is not ankylosed, application of 38 C.F.R. § 
4.71a, Diagnostic Code 5289 is not warranted.  The Board has 
considered application of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, but notes that there is no 
evidence to establish the presence of a severe intervertebral 
disc syndrome such as to provide for an increased evaluation 
pursuant to Diagnostic Code 5293.  In fact, it is not likely 
that the veteran even has intervertebral disc disease.  
Certainly, service connection is not in effect for 
degenerative disc disease.  Even if the Board were to rate 
the back disability as though all symptoms present are 
service connected, it is noteworthy that X-ray studies in 
August 1999 showed that the disc spaces were adequately 
maintained.  In any event, the competent and probative 
evidence does not show persistent symptoms compatible with 
sciatic neuropathy, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
only little intermittent relief from symptoms, consistent 
with pronounced intervertebral disc syndrome.  Additionally, 
despite the veteran's subjective complaints over the years, 
those complaints at times have not been supported by 
objective findings of back/spinal pathology.

As noted, on September 23, 2002, new regulations went into 
effect.  With these new regulations, it became possible to 
evaluate intervertebral disc syndrome based upon both 
orthopedic and neurological manifestations.  As discussed 
above, however, and in particular as evidence in the February 
2003 VA spine examination, there is no evidence of such 
neurological manifestations.  

Under rating criteria for the lumbar and thoracic spine which 
went into effect on September 26, 2003, a 50 percent 
evaluation could not be assigned unless there is unfavorable 
ankylosis of the thoracolumbar spine.  As noted above, 
ankylosis of the spine has never been shown.  A 40 percent 
rating is for application when forward flexion is 30 degrees 
or less or where there is favorable ankylosis of the 
thoracolumbar spine.  Currently, the veteran's thoracic and 
lumbar spine evaluations are separated and combine to a 50 
percent disability rating.  Under the recently enacted 
regulations, the two would be treated as a single entity, 
thoracolumbar spine, and no more than a single 40 percent 
evaluation would be assigned.  

The Board has also considered whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, and 5295 of the old 
Diagnostic Codes for the evaluation of the spine.  (Note:  
The new Diagnostic Codes contemplate a unified rating for the 
spine.)  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service- connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  As discussed, the veteran has not 
demonstrated objective evidence of neurologic symptoms.  
Thus, to assign separate evaluations under the old Diagnostic 
Codes, would be to compensate the veteran more than once for 
his same symptoms of pain and motion limitation.

Entitlement to an extraschedular evaluation was referred by 
the RO to the Director of Compensation and Pension Service in 
February 2003, and denied.  The Board has the authority to 
review that decision on appeal.  In consideration of all of 
the evidence of record, the Board agrees with the decision of 
the Director and concludes that application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§§ 3.321(b), 4.16 (2004).  The evidence does not show that 
the low back disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As noted above, the medical 
examiner in August 1999 found mild functional impairment 
while noting that degrees of additional loss could not be 
stated due to the subjective nature of the factors.  
Significantly, the 2003 VA examiner also noted that sedentary 
work was possible, and recent outpatient records showed 
significant improvement in the veteran's ability to walk.  
The schedular rating assigned of 40 percent contemplates 
significant impairment.  As explained above, the veteran's 
level of impairment of his lumbar spine disorder is 
adequately compensated by the schedular rating assigned.  The 
Director's decision to deny an extraschedular rating was 
proper.

Thoracic Spine

The veteran is service-connected for degenerative arthritis 
of the thoracic spine with pain on motion, evaluated under 
the Diagnostic Criteria available prior to September 26, 
2003, as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  That is the maximum schedular 
evaluation for both limitation of dorsal motion under 
Diagnostic Code 5291, and the maximum schedular evaluation 
for arthritis of the dorsal spine in the absence of 
compensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Moreover, the Court has held that 
consideration of functional loss due to pain, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59, as the basis for a higher evaluation is 
not required when the current rating is the maximum 
disability rating available for limitation of motion under 
the Schedule.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Additionally, separate evaluations for arthritis and for 
limitation of dorsal motion are not warranted.  Arthritis is 
rated based on limitation of motion; thus, separate 
evaluations would clearly violate the rule against 
pyramiding. 38 C.F.R. § 4.14.

The Board has, however, contemplated whether any other 
applicable diagnostic code provides a basis for higher 
evaluation for this disability.  In that regard the Board 
notes first that there is no competent evidence that the 
veteran's dorsal spine is ankylosed.  Thus, 38 C.F.R. § 
4.71a, Diagnostic Code 5288 is not for application.  Nor is 
there competent evidence that the veteran ever incurred a 
dorsal fracture, see 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
or evidence of neurologic involvement at the dorsal level, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 38 C.F.R. 
§ 4.124a to warrant consideration of such diagnostic codes.

As noted above, under the recently enacted regulations which 
went into effect on September 26, 2003, the thoracic and 
lumbar spine would be treated as a single entity, the 
thoracolumbar spine, and no more than a single 40 percent 
evaluation would be assigned.  Currently, the veteran's 
thoracic and lumbar spine evaluations are separated and 
combine to a 50 percent disability rating.  Essentially, the 
RO continued the separate evaluation of 10 percent for the 
thoracic spine for painful motion based upon the old 
diagnostic criteria for rating the spine.  There is no basis 
for an increased disability evaluation for the thoracic spine 
under the regulations that went into effect on September 26, 
2003.  

In short, the veteran's thoracic spine disability is 
manifested by limitation of motion with pain on motion and 
radiographic evidence of arthritis.  He is currently in 
receipt of the maximum schedular rating based on such 
manifestations and consideration of other various provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), does not reveal any basis 
to assign a higher schedular evaluation.

Just as in the case of the evaluation of the lumbar spine, 
entitlement to an extraschedular evaluation was referred by 
the RO to the Director of Compensation and Pension Service in 
February 2003, and denied.  The Board has the authority to 
review that decision on appeal.  In consideration of all of 
the evidence of record, the Board agrees with the decision of 
the Director and concludes that application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§§ 3.321(b), 4.16 (2004).  The evidence does not show that 
the thoracic spine disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As noted above, the 2003 VA 
examiner noted that sedentary work was possible, and recent 
outpatient records showed significant improvement in the 
veteran's ability to walk.  The schedular rating assigned of 
10 percent for the thoracic spine contemplates significant 
impairment.  As explained above, the veteran's level of 
impairment of his thoracic spine disorder is adequately 
compensated by the schedular rating assigned.  The Director's 
decision to deny an extraschedular rating was proper.

Total Rating

Pertinent regulations provide that total disability may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single bodily system, 
e. g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulations further provide that the existence 
or degree of non-service-connected disabilities or previous 
unemployability will be disregarded where the aforementioned 
percentages for the service-connected disabilities are met 
and where, in the judgment of the rating agency, the service-
connected disabilities render the veteran unemployable.  Id.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  For a veteran to prevail on 
a total rating claim, the record must reflect some factor 
which takes the claimant's case outside the norm of such 
veteran.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); 38 C.F.R. §§ 4.1, 4.15 (1997).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
advancing age may be considered.  Van Hoose, 4 Vet. App. at 
363.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992); See 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The veteran's service-connected disabilities consists of his 
lumbar spine disorder evaluated as 40 percent disabling, and 
his thoracic spine disorder rated as 10 percent disabling.  
They are his only service-connected disorders.  A total 
rating on the basis of individual unemployability necessarily 
involves a review of the veteran's service-connected 
disabilities.  In this regard, the Board notes that it has 
done so above and finds no basis for higher evaluations.  

As noted above, the assignment of a total rating requires 
that certain percentage requirements be met.  The Board finds 
that the veteran's two service-connected disabilities 
resulted from common etiology or a single accident.  
Therefore, the Board finds that for the purposes of meeting 
the percentage requirements of § 4.16(a), the veteran has a 
single disability, rated as 50 percent disabling.  
Notwithstanding, in this case, regardless of whether there is 
a single or a combined rating of 50 percent for the veteran's 
two disabilities, it is clear that the percentage 
requirements are not met.  The Board notes, however, that 
referral for extraschedular consideration is afforded to 
those veterans who fail to meet the percentage requirements 
and who are unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 3.321(b).  

In April 2003, the veteran's case was referred to the 
Director and Compensation Service's (Director) under 
38 C.F.R. § 4.16 (2004), for purposes of making a 
determination as to whether the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The Director found that SSA disability was originally denied 
when the veteran's back condition was the basis for the 
claim, but was approved when his non-service connected 
depression was included; that vocational testing and 
counseling in 1995 resulted in fair to good prognosis for 
rehabilitation; that the veteran's employability had not been 
limited by extensive periods of hospitalization; that the 
2003 VA examiner noted that work was possible; and that 
recent outpatient records showed significant improvement in 
the veteran's ability to walk.  Based upon these findings, 
the Director found that an extra-schedular consideration for 
unemployability was not warranted in that the veteran was not 
found to be unable to secure or follow a substantially 
gainful occupation solely as a result of his service-
connected disabilities.  

The Board has evaluated the evidence as a whole, and agrees 
with the findings and conclusion of the Director.  The Board 
finds that the record fails to demonstrate that the veteran's 
two service-connected disabilities preclude him from engaging 
in substantially gainful employment.  

It is important to note that the veteran has a very serious 
nonservice-connected disorder of major depression that not 
only contributes to his occupational and social impairment 
and his inability to perform occupational tasks, but appears 
based upon the assessment of a trained psychiatrist in 1999 
to have been an overriding factor.  

It is also an important distinction to note that although the 
veteran has been unemployed for a long period of time, it 
appears more likely that his occupational and social 
impairment and/or inability to perform occupational tasks is 
the result of his nonservice-connected psychiatric disorder.  
Significantly, the VA physician who examined the veteran in 
February 2003 concluded that the veteran would only be 
precluded from physical labor involving heavy lifting.  The 
examiner did not discount sedentary work so long as the 
veteran had occasional breaks.  Vocational Rehabilitation 
records document that the veteran has the aptitude to perform 
such sedentary work involving computers and inventory 
control.  

Review of the entire record, therefore, reveals that although 
the veteran is very likely unemployable, the record fails to 
establish that the veteran's service-connected disabilities 
alone preclude him from substantially gainful employment.  On 
the contrary, it appears that his spinal disabilities play a 
relatively minor role in his employment picture when compared 
with his psychiatric disorder and the limitation upon his 
functional capacity.  The Board stresses that, although 
limitation in certain activities would be expected, 
particularly as it related to heavy physical labor, the 
compensation provided to the veteran based upon his service-
connected disabilities appears adequate on its face. 

Thus, the veteran's service connected disabilities are not of 
sufficient severity to preclude the veteran from engaging in 
all types of substantially gainful employment, consistent 
with his education and employment background.  There is no 
evidence of exceptional or unusual circumstances that would 
render impractical the schedule for rating disabilities or 
that would demonstrate that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  

As stated by the Court, the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 
4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  In determining 
whether an appellant is entitled to a total disability rating 
based upon individual unemployability, neither an appellant's 
non-service-connected disabilities nor advancing age may be 
considered.  Van Hoose, 4 Vet. App. at 363.  

In summary, the record does not demonstrate that the 
veteran's service-connected disabilities would render him 
unable to engage in some form of substantially gainful 
employment.  Sedentary employment would be entirely plausible 
given the assessment provided by the VA physicians who have 
examined the veteran for purposes of evaluating his 
employability.  The record fails to show that the veteran, in 
light of his individual circumstances, and without regard to 
age, is unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability.  
Whether referral of the veteran's claim to the appropriate 
first-line officials for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) was proper 
need not be considered herein given that there was such a 
referral.  The preponderance of the evidence is against the 
assignment of an extraschedular disability evaluation for the 
purpose of granting the veteran a total rating based on 
individual unemployability due to service-connected 
disabilities.  




ORDER

An evaluation in excess of 40 percent for service-connected 
low back strain with degenerative arthritis of the lumbar 
spine with limitation of motion is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative arthritis of the thoracic spine with pain on 
motion is denied.

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


